Citation Nr: 0213980	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of spinal 
fusion and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
entitlement to service connection for a back disorder was 
previously denied by a December 1967 rating decision that was 
not appealed.  Therefore, in view of this previous denial, 
the Board has deemed it appropriate to consider, as it is 
required to do under Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), whether new and material evidence has been 
submitted since the rating decision of December 1967.  In 
this regard, the evidence submitted includes medical opinion 
evidence squarely directed at the issue of whether the 
veteran's preexisting residuals of spinal fusion were 
aggravated by active service and the veteran has been 
provided with the applicable standards for new and material 
evidence found in 38 C.F.R. § 3.156 (2001).  Thus, the Board 
concludes that new and material evidence has been submitted 
to reopen the claim for service connection for residuals of 
spinal fusion, and it will proceed to address this issue on 
the merits.  


FINDING OF FACT

Residuals of spinal fusion are related to active service.


CONCLUSION OF LAW

An L5-S1 spinal fusion was aggravated by service.  
38 U.S.C.A. §§  1110, 1153 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the record contains relevant private and Department 
of Veterans Affairs (VA) medical opinions with respect to the 
issue of whether the veteran's residuals of spinal fusion 
underwent any permanent increase in disability during 
service.  In addition, the record reflects that the veteran 
was clearly aware of the evidence necessary to support his 
claim by way of the July 2001 statement of the case, since 
following his receipt of that correspondence, he provided a 
medical opinion regarding the critical issue in this case.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
further notes that as a result of the Board's decision to 
grant service connection for residuals of spinal fusion, any 
failure to notify or develop this case could not be 
considered prejudicial to the veteran.  Bernard v. Brown, 
4Vet. App. 384 (1993).  Accordingly, the Board finds that 
additional notice or other development under the VCAA is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.

The service medical records reflect that at the time of the 
veteran's enlistment examination in April 1966, examination 
revealed that the veteran had sustained a compression 
fracture of the spine in a prior automobile accident and that 
X-rays revealed spondylosis at L-5.  Service medical records 
from early June 1966 also reflect that several weeks after 
the commencement of his basic training, the veteran began to 
complain of pain in his legs and back, and X-rays were 
interpreted to reveal evidence of a bony fusion at the L-4,5-
S1 level apparently bridging a defect in the neural arch of 
L-5.  There was also a small grade I spondylolisthesis of L-5 
on S-1.  Later that same month, the veteran continued to 
complain of low back pain that was reportedly aggravated by 
walking and bending, and it was noted that the veteran had 
undergone a spinal fusion in March 1964.  Examination 
revealed that the veteran lacked 45 degrees of flexion of the 
lumbar spine and that he had limited lateral bending.  There 
was also tenderness from L4 to the sacrum and diffuse 
tightness of the left calf and thigh.  The reporting 
physician also noted that X-rays revealed spondylolisthesis 
at L5-S1 and that the fusion was not solid.  The examiner 
recommended that the veteran be separated from the service.  
Another medical entry at this time noted that swelling in the 
left leg had increased over the previous weeks with increased 
exercise.

A document reflecting medical board proceedings conducted in 
July 1966 reflects that the veteran was separated from 
service at this time due to an unstable back.

A private medical report from Dr. M., dated in September 
1966, reflects that he last examined the veteran on March 1, 
1966.  He noted the veteran's prior history of a compression 
fracture of the 12th dorsal vertebra and transverse process 
on the L5 level in the accident of March 1964.  April 1966 X-
rays revealed fracture of L1 and possibly L2, and it was 
noted that there was a spondylosis at the lumbosacral level.  
In August 1966, it became apparent that there was 
spondylolisthesis and in March 1965, the veteran was 
readmitted to the hospital to undergo a spinal fusion across 
the lumbosacral interval.  In September 1965, Dr. M. noted 
that the veteran was allowed to begin to wean away from the 
use of a brace, and that at the time of his last examination, 
the veteran had no complaints.

A July 2001 private medical report from Dr. R. notes the 
veteran's history of spinal fusion in March 1965 that was 
prior to the veteran's period of active service from May 1966 
to August 1966.  Dr. R. opined that there was not adequate 
healing time for the veteran's back from the time of surgery 
until he started boot camp.  It was his further opinion that 
it was possible that the activities of boot camp aggravated 
or interfered with the healing process and possibly 
contributed to some of the chronic pain that the veteran 
currently experienced.

VA spine examination in September 2001 revealed the veteran's 
history of pre-service spinal fusion surgery in 1964 and that 
the veteran was discharged in August 1966 with an identified 
nonunion at L5-S1 junction.  The veteran currently complained 
of radiating back pain.  Examination revealed 5 degrees of 
extension, 20 degrees of flexion, axial rotation of 15 
degrees and lateral bending of approximately 10 degrees, all 
of which produced severe discomfort in the lumbar spine.  X-
rays revealed significant facet hypertrophy at the L5-S1 
region with spondylolisthesis at L5-S1, and the examiner 
commented that it was difficult to assess whether the fusion 
was solid or not.  The X-ray report impression was scoliosis 
convex to the left, marked degenerative disc disease at L1-2, 
marginal spurs at L2-3 and L3-4, and grade I 
spondylolisthesis of L5 on S1, which might be secondary to L5 
spondylolysis.  After noting that the veteran was treated 
with a fusion prior to service, the VA examiner opined that 
the veteran's military condition did exacerbate his back 
problems, and that it was as likely as not that the medical 
opinion of Dr. R. was correct.  The VA examiner went on to 
comment that the veteran may not have fully healed at the 
time he went into the service, and that it was as likely as 
not that the exacerbation of his back problems in the 
military was leading to his current pain.

A review of the veteran's service medical records reflects 
that the veteran did experience increased back symptoms 
during basic training in the spring of 1966, that June 1966 
X-rays were interpreted to reveal that his spinal fusion was 
not solid, and that these symptoms ultimately led to his 
separate from service in August 1966.  Recent medical 
examination continues to reflect significant pain and 
limitation of the low back, with diagnoses of degenerative 
disc disease, marginal spurs and spondylolisthesis.  

Most importantly, while the record had previously lacked a 
medical opinion linking any current residual of spinal fusion 
to aggravation during service, as was noted above, the 
opinion of Dr. R. opines a possible relationship between 
current back disability and exacerbation during service, and 
the September 2001 VA examiner goes even further and opines 
that the veteran's military condition did exacerbate his back 
problems, that it was as likely as not that Dr. R.'s opinion 
was correct, and that it was as likely as not that the 
exacerbation of the veteran's back problems in the military 
were leading to his current pain.

Moreover, the September 2001 VA examiner's opinion linking 
current low back disability to exacerbation during service is 
not contradicted by another medical opinion.

In summary, giving the veteran the benefit of the doubt, the 
Board finds that residuals of spinal fusion underwent a 
permanent increase in severity during active service and that 
current residuals of the veteran's spinal surgery have been 
related by competent medical evidence to service.  
Accordingly, the Board finds that service connection for such 
disability is warranted.  As indicated, because new evidence 
exists sufficient to warrant a favorable disposition on the 
merits, it necessarily follows that new and material evidence 
has been received.


ORDER

Service connection for aggravation of spinal fusion at L5-S1 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

